Por cuaNto, la parte demandada ha solicitado de este tribunal que se ordene la cancelación de una anotación de de-manda practicada de conformidad con el artículo 91 del Có-digo de Enjuiciamiento Civil.
Por cuanto, aparece del récord que en este caso la Corte de Distrito de San Juan dictó sentencia, que fué apelada, y que en ese estado se halla ante este tribunal.
Por cuanto, la resolución de esta moción envolvería la de la apelación en sus méritos; y no es una moción incidental el medio propio para obtener la decisión de la apelación.
Por tanto, se declara no haber lugar a resolver la mo-ción, por ahora.